
	

114 HR 1050 IH: To clarify that funding for the Public Company Accounting Oversight Board is not subject to the sequester.
U.S. House of Representatives
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1050
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2015
			Mr. Renacci (for himself and Mr. Himes) introduced the following bill; which was referred to the Committee on the Budget
		
		A BILL
		To clarify that funding for the Public Company Accounting Oversight Board is not subject to the
			 sequester.
	
	
 1.ClarificationSection 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a) does not apply with respect to the funding of the Public Company Accounting Oversight Board.
		
